DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being anticipated by US 10,641,583 B2 to Zimmer (“Zimmer”).
Regarding claims 1, 2, 7, and 8, Zimmer discloses a weapon accessory apparatus (see Figs. 4A and 4B, reproduced below with examiner’s annotations) comprising: 
an electronic weapon accessory (illumination device 404) including a housing comprising an external mating surface (204a, see Fig. 2B), said electronic weapon accessory having a circuit (official notice is taken that flashlights comprise internal circuitry configured to, at minimum, distribute current to the bulb therein) with electrical contacts 205 exposed on said external mating surface of said housing (see Fig. 2B); 
a mount 400 comprising:  3Serial No. 16458776 
a mount body (comprising module 406 and switch assembly 430) comprising a first portion (annotated below) having an accessory mating surface 448 on one side (annotated below) of said first portion, said mount body having a second portion (annotated below) extending outwardly and downwardly at a 45 degree angle (the angle is best observed in Fig. 4B) from an opposing side (opposing side) of said first portion;
a MIL-STD-1913 rail clamp on a lower surface of said first and second portions of said mount body (12:22-29) comprising a fixed dovetail rail clamp edge (annotated below) on a lower surface of said first portion of said mount body adjacent said mating surface 448 and a movable clamp element (annotated below, wherein the identified element is at least movable from an assembled to a disassembled position as shown in Figs. 4A and 4B respectively) on a lower surface of said second portion (annotated below) of said mount body;
a switch 430a disposed on an upper surface of said mount body; 
a circuit electrically connected with said switch (13:15-24); 
said circuit having electrical contacts 444 exposed on said mating surface of said mount body; and 
at least one mounting fastener (“threaded fastener”, 11:5-14) extending through said accessory mating surface 448 on first portion of said mount body securing said mount body and said accessory housing in assembled relation (the mounting holes are clearly illustrated adjacent contacts 444 in Fig. 4B, also shown as openings 558a in Fig. 5B).

    PNG
    media_image1.png
    545
    855
    media_image1.png
    Greyscale

Regarding claims 3, 4, 9 and 10, Zimmer further discloses wherein the switch 430a is disposed on the second portion of the mount body (see annotated Figs above), and further comprising a second switch 430b disposed on the first portion of the mount body (see annotated Figs above).
Regarding claim 11, Zimmer further discloses wherein said accessory electrical contacts 205 physically and electrically engage said mount electrical contacts 444 when in assembled relation and whereby control operation of said accessory is provided with said switch on said mount (12:58 to 13:5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer, as applied to claims 1, 2, 7 and 8, in further view of US 7,685,759 B2 to Teetzel (“Teetzel”).
Regarding claims 5, 6, 12 and 13, Zimmer is silent regarding the movable clamp element comprising a clamp body and a rotatable threaded actuator for movement of said clamp body between an unclamped position and a clamped position. However, Teetzel teaches an apparatus in the same field of endeavor (see Fig. 12, reproduced below for convenience) comprising a mount 42 the mount integrating a rail clamp on a lower surface thereof, the rail clamp comprising a movable clamp element (comprising 44) on a lower surface of a second portion (the left portion of the mount body as oriented in Fig. 12) of said mount body, the movable clamp element including a clamp body 44 and a rotatable threaded actuator 64 for movement of said clamp body 44 between an unclamped and clamped position.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Zimmer to have a movable clamp element as claimed, as taught by Teetzel, in order to predictably loosen/tighten the clamp when respectively removing/attaching the device to a rail.

    PNG
    media_image2.png
    533
    579
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 14 and 15 further limit the rotatable threaded actuator of the movable clamp element and are not anticipated or made obvious by the known prior art in the context of the pertinent claims.  Applicant clearly discloses the claimed features in Figs. 48-51, the structure facilitating accessibility of the clamping feature on the downwardly angled second portion of the mount body when the mount is assembled on a rail of a handguard ¶[0116]. Prior art to Teetzel (applied above) and US 8,800,194 to Teetzel et al. is the most relevant known prior art teaching a movable clamp element on a lower surface of a second portion of a mount body. Teetzel or Teezel et al. do not teach or suggest the claimed features and the known prior art fails to make obvious further modification of Zimmer, the primary reference, to arrive at the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641